ENERAL



                           AURTIN.    Tsxaw   W3-711
CRAWFORD    C. MARTIS
  Ax-rORNEY GENERAL
                              January 17, 1972


       Honorable Robert S. Calvert            Opinion NO. M-1043
       Comptroller of Public Accounts
       State of Texas                         Re:      Refund of portion of
       Austin, Texas                                   Texas Motor Vehicle
                                                       Sales and Use Tax
                                                       paid on amount of
                                                       Federal Excise Tax
                                                       calculated under re-
                                                       pealed United States
       Dear Mr. Calvert:                               Statute.

            Your recent letter asks the effect on certain taxes
       collected under the Texas Motor Vehicle Sales and Use Tax law
       by the recent Act of Congress. This Act repealed the 7%
       excise tax on new passenger automobiles as of August 16, 1971
       and the 10% excise tax on light-duty trucks of gross weights
       of 10,000 pounds or less as of September 23, 1971, on these
       vehicles purchased on or after their respective dates. H.R.
       10947 was approved by the President of the United States on
       December 10, 1971.

            The specific question posed by you is quoted as follows:

                 "Must the State Comptroller refund the State's
             portion of the 4% Texas Motor Vehicle Sales Tax paid
             on the amount of the Federal Excise Tax when a valid
             refund claim is filed by the purchaser of a motor
             vehicle?"

            Chapter 6, Title 122A, Taxation-General,Vernon's Civil
       Statutes, is referred to as the Motor Vehicle Retail Sales and
       Use Tax law. Article 6.01 of this Chapter 6 levies a tax
       equal to four per cent (4%) of the total consideration paid or
       to be paid at retail sale for every motor vehicle sold in the
       State of Texas. Article 6.03 of this chapter defines the term
       "total consideration" as used therein to mean, insofar as per-
       tinent to your question, the amount paid or to be paid for
       every motor vehicle sold at retail in this State without s
       deduction for the amount of manufacturers' or importers' ex-
       else tax imposed upon the motor vehicle by the United States.


                                     -5101-
Honorable Robert S. Calvert, Page 2          (M-1043)



     Although our State tax accrues on the amount of Federal
excise tax imposed on a sale of a motor vehicle, in the pre-
sent instance there is no Federal excise tax imposed on the
vehicles in question because of the retroactive effect of
the Congressional Act. This Act further provides for re-
funds of any Federal excise tax paid during the periods in
question on the applicable vehicles.

     Therefore, your question is answered in the affirmative.


                           SUMMARY

          That portion of the Texas Motor Vehicle Sales
      Use Tax paid on the Federal excise tax collected on
      retail sales of vehicles since the beginning of the
      retroactive effect of the Congressional Act, H.R.
      10947, is subject to,a valid claim for refund filed
      by purchasers of such vehicles with the State Comp-
      troller.

                                     Verytruly   yours,



                                           RD C. MARTIN
                                              General of Texas

Prepared by S. J. Aronson
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

John Banks
Harriet Burke
James Broadhurst
Bob Lattimore




                           -5102-
.   -




        Honorable Robert S. Calvert, Page 3   (M-1043)



        SAM MCDANIEL
        Staff Legal Assistant

        ALFRED WALKER
        Executive Assistant

        NOLA WHITE
        First Assistant




                                -5103-